Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Francine Nesti on 28 September, 2021.
The application has been amended as follows: 
(Currently amended) A system having a gas-liquid separator applied to a refrigerating cycle, the refrigerating cycle comprising: a compressor configured to compress refrigerant; an exterior heat exchanger configured to exchange heat between the refrigerant and external air; an evaporator configured to evaporate the refrigerant by having the refrigerant absorb the heat of the air guided into a vehicle compartment; a heater configured to heat the air guided into the vehicle compartment by using the heat of the refrigerant compressed by the compressor; and an expansion valve configured to decompress and expand the refrigerant that has passed through the exterior heat exchanger, wherein the gas-liquid separator configured to guide the incoming refrigerant from the exterior heat exchanger into the compressor during heating operation, and the gas-liquid separator configured to guide the incoming refrigerant from the exterior heat exchanger into the expansion valve during cooling operation, the gas-liquid separator includes: a tank unit configured to store the refrigerant to separate a gas phase refrigerant and a liquid phase refrigerant from each other, and a piping 
The specification is amended as follows:
[0005] In line 1 please amend a gas liquid separator as “a system having a gas-liquid separator” applied to a refrigerating cycle
REASONS FOR ALLOWANCE
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, US20130186131, JPH10311624 and US5704226 are the nearest prior art, but they do not teach nor fairly suggest further in combination a system having a gas-liquid separator applied to a refrigerating cycle wherein the gas-liquid separator includes: a tank unit configured to store the refrigerant to separate a gas phase refrigerant and a liquid phase refrigerant from each other, and a piping connection unit provided on top of the tank unit, Preliminary AmendmentDated: May 31, 2019and a switching valve .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ M. AAMIR/
Examiner
Art Unit 1773


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773